Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, 15-16, 18-19, and 21-24 are pending for examination. Claims 1, 16, and 19 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/27/2021. As directed by the amendment, claims 1, 16, and 19 are amended. Claims 24 is new.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Applicant argues that “Agarwal is unclear on a predictor model that "stores a plurality of sets of weights for the plurality of tenants," as the claims require. Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 3-8, 8, 12, 15-16, 18-19, and 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20160307210) in view of Wu (U.S 20110004509) and Sethi (U.S 20120143861).

Regarding Claim 1
Agarwal discloses: A computer implemented method comprising: storing, by a multi-tenant system, a plurality of potential transaction objects, each potential transaction object representing a potential transaction of a tenant of the multi-tenant system ([Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.”); 
storing, by the multi-tenant system, historical data of the tenant describing user actions associated with the potential transaction objects ([Para 0040] “The multi-tenant data analysis system 100 analyzes past user interactions that match the sequence of interactions of the user. The multi-tenant data analysis system 100 identifies what actions users in the past have taken after generating a report similar to that generated by the user based on the sequence of interactions.”); 
storing, by the multi-tenant system, a predictor model for a plurality of tenants including the tenant, the predictor model trained for each tenant using corresponding historical data for each tenant including the stored historical data of the tenant and configured to determine a score indicating a likelihood of success of a transaction based , wherein the predictor model stores a plurality of sets of weights, wherein each tenant in the plurality of tenants is associated with a corresponding set of weights within the predictor model ([Para 0029 and 0071-0073]); 
receiving, at the multi-tenant system, a set of input potential transaction objects, each input potential transaction object representing a potential transaction between the tenant and a third-party, each input potential transaction object including a state determined based on interactions associated with the potential transaction ([Para 0047 and Fig 1] “The customer 120 includes one or more database systems 225 that store data of the customer... sales information of a business associated with the customer 120 may be updated on a regular basis as sales transactions occur.” As shown in Fig 1 data related to customer 120 is inputted to Multi-tenant System 100. Examiner interprets sales transactions as potential transaction object including a state.); 
for each of the set of input potential transaction objects: extracting a set of features comprising: the state of the input potential transaction object, information about the third-party associated with 2the input potential transaction object ([Para 0070-0071], “The data analysis system 100 trains a machine learning model with features based on the various factors described herein.”[Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.” Examiner interpret factor related to products associated with a business as information about the third-party associated with the input potential transaction object), 
determining, by the predictor model, a set of weights of the plurality of sets of weights associated with the tenant ([Para 0071-0073] “The data analysis system 100 weighs various factors differently for purposes of matching contexts. The data analysis system 100 adaptively changes the weights of different factors based on a success rate of recommendations that were made using given weights of the factors.”); 
determining, by the predictor model based on the set of weights associated with the tenant, a score for the input potential transaction object based on the set of features ([Para 0029] “The multi-tenant data analysis system 100 stores data of multiple customers. Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100.” [Para 0071] “the weights associated with the various factors are determined based on machine learning. The data analysis system 100 trains a machine learning model with features based on the various factors described herein.” [Para 0073] “The data analysis system 100 regularly updates the weights associated with each category of users.”); 
determining a recommended action to be performed by the tenant in association with the potential transaction represented by the input potential transaction object ([Para 0038-0040] “For example reports describing sales of a business may provide insights indicating which products have better sales than other products, the trends of the sales, future predictions of the sales…For example, a business executive may use a report 130 to make decisions regarding how to distribute/ redistribute resources among different products, projects, or campaigns.”); 
sending the ranked set of input potential transaction objects and corresponding recommended actions to a client device of the tenant ([Para 0033] “The multi-tenant data analysis system 100 ranks the recommendations based on various criteria and selects one or more recommendations for presenting to the user.”).
Agarwal does not explicitly discloses: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object; the score representing a likelihood of a success of a transaction represented by the input potential transaction object;
However, Wu discloses in the same field of endeavor: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object (In para 0054, Wu states “Predictive features can include any attribute associated with the item listing or seller who published the item listing within the networked system 102. Predictive features are generally features that are indicative of whether a particular item listing is going to be sold within the networked system 102 [i.e. feature describing state of the potential transaction object].” In para 0034, Wu states “given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). In para 0021, examples of purchase criteria are given. One of the examples includes item velocity which examiner interprets as a features describing a rate of updates to the state of potential transaction object.); the score representing a likelihood of a success of a transaction represented by the input potential transaction object (When describing the Prediction model in para 0034, Wu states “In an exemplary embodiment, given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items.” Examiner interprets the conversion probability as score representing a likelihood of a success of a transaction based on purchase criteria (i.e. features).));
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu. Doing so can train a data set to predict the probability of an item listing being sold (Abstract, Wu).
Agarwal in view of Wu does not explicitly disclose: ranking the set of input potential transaction objects based on the scores of the input potential transaction objects and amounts of value associated with the input potential transaction objects;
However, Sethi discloses in the same field of endeavor: ranking the set of input potential transaction objects based on the scores of the input potential transaction objects and amounts of value associated with the input potential transaction objects (In para 0062, Sethi discloses an equation for a ranking score. The equation takes into account a predicated conversion (i.e. score of the potential transaction object) and a revenue weighting r (i.e. amounts of value associated with the potential transaction objects). Examiner interprets the ranking score as ranking the set of potential transaction objects based on weighted aggregate values of the potential transaction objects); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu with the “Predictive Conversion System and Methods” taught by Sethi. Doing so can calculate a predicative score and rank an item of interest (Abstract, Sethi).

Regarding Claim 16
Agarwal discloses: A computer readable non-transitory storage medium storing instructions for: 5storing, by a multi-tenant system, a plurality of potential transaction objects, each potential transaction object of a tenant of the multi-tenant system ([Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.”); storing, by the multi-tenant system, historical data of the tenant describing user actions associated with the potential transaction objects ([Para 0040] “The multi-tenant data analysis system 100 analyzes past user interactions that match the sequence of interactions of the user. The multi-tenant data analysis system 100 identifies what actions users in the past have taken after generating a report similar to that generated by the user based on the sequence of interactions.”); storing, by the multi-tenant system, a predictor model for a plurality of tenants including the tenant, the predictor model trained for each tenant using corresponding historical data for each tenant including the stored historical data of the tenant and configured to determine a score indicating a likelihood of success of a transaction based on a potential transaction object, wherein the predictor model stores a plurality of sets of weights, wherein each tenant in the plurality of tenants is associated with a corresponding set of weights within the predictor model ([Para 0071-0073]); receiving, at the multi-tenant system, a set of input potential transaction objects, each input potential transaction object representing a potential transaction between the tenant and a third-party, each input potential transaction object including a state determined based on interactions associated with the potential transaction ([Para 0047 and Fig 1] “The customer 120 includes one or more database systems 225 that store data of the customer... sales information of a business associated with the customer 120 may be updated on a regular basis as sales transactions occur.” As shown in Fig 1 data related to customer 120 is inputted to Multi-tenant System 100. Examiner interprets sales transactions as potential transaction object including a state.); for each of the set of input potential transaction objects: extracting a set of features comprising: the state of the input potential transaction object, information about the third-party associated with the input potential transaction object ([Para 0070-0071], “The data analysis system 100 trains a machine learning model with features based on the various factors described herein.”[Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.” Examiner interpret factor related to products associated with a business as information about the third-party associated with the input potential transaction object); determining, by the predictor model, a set of weights of the plurality of sets of weights associated with the tenant, 6determining, by the predictor model, based on the set of weights associated with the tenant, a score for the potential transaction object based on the set of features ([Para 0029] “The multi-tenant data analysis system 100 stores data of multiple customers. Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100.” [Para 0071] “the weights associated with the various factors are determined based on machine learning. The data analysis system 100 trains a machine learning model with features based on the various factors described herein.” [Para 0073] “The data analysis system 100 regularly updates the weights associated with each category of users.”); and determining a recommended action to be performed by the tenant in association with the potential transaction represented by the input potential transaction object ([Para 0038-0040] “For example reports describing sales of a business may provide insights indicating which products have better sales than other products, the trends of the sales, future predictions of the sales…For example, a business executive may use a report 130 to make decisions regarding how to distribute/ redistribute resources among different products, projects, or campaigns.”); and sending the ranked set of potential transaction objects and corresponding recommended actions to a client device of the tenant ([Para 0033] “The multi-tenant data analysis system 100 ranks the recommendations based on various criteria and selects one or more recommendations for presenting to the user.”).
Agarwal does not explicitly discloses: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object; the score representing a likelihood of a success of a transaction represented by the input potential transaction object;
However, Wu discloses in the same field of endeavor: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object (In para 0054, Wu states “Predictive features can include any attribute associated with the item listing or seller who published the item listing within the networked system 102. Predictive features are generally features that are indicative of whether a particular item listing is going to be sold within the networked system 102 [i.e. feature describing state of the potential transaction object].” In para 0034, Wu states “given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). In para 0021, examples of purchase criteria are given. One of the examples includes item velocity which examiner interprets as a features describing a rate of updates to the state of potential transaction object.); the score When describing the Prediction model in para 0034, Wu states “In an exemplary embodiment, given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items.” Examiner interprets the conversion probability as score representing a likelihood of a success of a transaction based on purchase criteria (i.e. features).)) 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu. Doing so can train a data set to predict the probability of an item listing being sold (Abstract, Wu).
Agarwal in view of Wu does not explicitly disclose: ranking the set of input potential transaction objects based on the scores of the input potential transaction objects and amounts of value associated with the input potential transaction objects;
However, Sethi discloses in the same field of endeavor: ranking the set of input potential transaction objects based on the scores of the input potential transaction objects and amounts of value associated with the input potential transaction objects (In para 0062, Sethi discloses an equation for a ranking score. The equation takes into account a predicated conversion (i.e. score of the potential transaction object) and a revenue weighting r (i.e. amounts of value associated with the potential transaction objects). Examiner interprets the ranking score as ranking the set of potential transaction objects based on weighted aggregate values of the potential transaction objects); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu with the “Predictive Conversion System and Methods” taught by Sethi. Doing so can calculate a predicative score and rank an item of interest (Abstract, Sethi).

Regarding Claim 19
Agarwal discloses: A computer-implemented system comprising: a computer processor; and a computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform the steps of: storing, by a multi-tenant system, a plurality of potential transaction objects, each potential transaction object representing a potential transaction of a tenant of the multi-tenant system ([Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.”); storing, by the multi-tenant system, historical data of the tenant describing user actions associated with the potential transaction objects ([Para 0040] “The multi-tenant data analysis system 100 analyzes past user interactions that match the sequence of interactions of the user. The multi-tenant data analysis system 100 identifies what actions users in the past have taken after generating a report similar to that generated by the user based on the sequence of interactions.”); storing, by the multi-tenant system, a predictor model for a plurality of tenants including the tenant, the predictor model trained for each tenant using corresponding historical data for each tenant including the stored historical data of the tenant and configured to determine a score indicating a likelihood of success of a transaction based on a potential transaction object, wherein the predictor model stores a plurality of sets of weights, wherein each tenant in the plurality of tenants is associated with a corresponding set of weights within the predictor model ([Para 0071-0073]); receiving, at the multi-tenant system, a set of input potential transaction objects, each input potential transaction object representing a potential transaction between the tenant and a third-party, each input potential 8transaction including a state determined based on interactions with the potential transaction ([Para 0047 and Fig 1] “The customer 120 includes one or more database systems 225 that store data of the customer... sales information of a business associated with the customer 120 may be updated on a regular basis as sales transactions occur.” As shown in Fig 1 data related to customer 120 is inputted to Multi-tenant System 100. Examiner interprets sales transactions as potential transaction object including a state.); for each of the set of input potential transaction objects: extracting a set of features comprising: the state of the potential transaction object, information about the third-party associated with the input potential transaction object ([Para 0070-0071], “The data analysis system 100 trains a machine learning model with features based on the various factors described herein.”[Para 0051] “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.” Examiner interpret factor related to products associated with a business as information about the third-party associated with the input potential transaction object); determining, by the predictor model, a set of weights of the plurality of sets of weights associated with the tenant  ([Para 0071-0073]); determining, by the predictor model, based on the set of weights associated with the tenant, a score for the input potential transaction object based on the set of features  ([Para 0029] “The multi-tenant data analysis system 100 stores data of multiple customers. Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100.” [Para 0071] “the weights associated with the various factors are determined based on machine learning. The data analysis system 100 trains a machine learning model with features based on the various factors described herein.” [Para 0073] “The data analysis system 100 regularly updates the weights associated with each category of users.”); and determining a recommended action to be performed by the tenant in association with the potential transaction represented by the input potential transaction object ([Para 0038-0040] “For example reports describing sales of a business may provide insights indicating which products have better sales than other products, the trends of the sales, future predictions of the sales…For example, a business executive may use a report 130 to make decisions regarding how to distribute/ redistribute resources among different products, projects, or campaigns.”); and sending the ranked set of input potential transaction objects and corresponding recommended actions to a client device of the tenant ([Para 0033] “The multi-tenant data analysis system 100 ranks the recommendations based on various criteria and selects one or more recommendations for presenting to the user.”).
Agarwal does not explicitly discloses: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object; the score representing a likelihood of a success of a transaction represented by the potential transaction object;
However, Wu discloses in the same field of endeavor: for each of the set of input potential transaction objects: extracting a set of features comprising: information describing updates to the state of the input potential transaction object (In para 0054, Wu states “Predictive features can include any attribute associated with the item listing or seller who published the item listing within the networked system 102. Predictive features are generally features that are indicative of whether a particular item listing is going to be sold within the networked system 102 [i.e. feature describing state of the potential transaction object].” In para 0034, Wu states “given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). In para 0021, examples of purchase criteria are given. One of the examples includes item velocity which examiner interprets as a features describing a rate of updates to the state of potential transaction object.); the score representing a likelihood of a success of a transaction represented by the potential transaction object (When describing the Prediction model in para 0034, Wu states “In an exemplary embodiment, given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items.” Examiner interprets the conversion probability as score representing a likelihood of a success of a transaction based on purchase criteria (i.e. features).));
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu. Doing so can train a data set to predict the probability of an item listing being sold (Abstract, Wu).
Agarwal in view of Wu does not explicitly disclose: ranking the set of input potential transaction objects based on the scores of the input potential transaction objects and amounts of value associated with the input potential transaction objects;
However, Sethi discloses in the same field of endeavor: (In para 0062, Sethi discloses an equation for a ranking score. The equation takes into account a predicated conversion (i.e. score of the potential transaction object) and a revenue weighting r (i.e. amounts of value associated with the potential transaction objects). Examiner interprets the ranking score as ranking the set of potential transaction objects based on weighted aggregate values of the potential transaction objects); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu with the “Predictive Conversion System and Methods” taught by Sethi. Doing so can calculate a predicative score and rank an item of interest (Abstract, Sethi).

Regarding Claim 3
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein each input potential transaction object in the ranked set of input potential transaction objects has a score within a predetermined range  (In para 0062, Sethi discloses an equation for a ranking score. The equation takes into account a predicated conversion (i.e. score of the potential transaction object) and a revenue weighting r (i.e. amounts of value associated with the potential transaction objects. Examiner interprets the revenue weighting as a score within a predetermined range.).

Regarding Claim 4
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the set of features comprises a feature indicating a rate of interactions associated with a potential transaction associated with the input potential transaction object, the (In para 022, Wu states “Item velocity can be calculated by determining the number of items sold over a specific time period.” Wu also states in para 0034 “purchase criteria (also referred to as prediction features).” Examiner reads item velocity as a rate and items sold as interactions associated with a potential transaction object. Examiner also interprets purchase criteria such as item velocity a predication feature.).

Regarding Claim 5
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the set of features comprises a feature indicating a rate of updates to the input potential transaction object performed within a predetermined time interval (In para 022, Wu states “Item velocity can be calculated by determining the number of items sold over a specific time period.” Examiner reads item velocity as a feature indicating a rate of updates. Examiner interprets the item being sold as an update to an object and “over a specific time period” as a predetermined time interval).

Regarding Claim 6
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the set of features comprises a feature indicating a total number of updates to the input potential transaction object performed since the input potential transaction object was created (In para 0034, Wu states “given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features).” Examiner reads item velocity as a total number of updates to an object over a time period. The time period including when there is a new item listing or since the object was created.).

Regarding Claim 8
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the set of features comprises a feature indicating a category, the category mapping to one or more stages of the input potential transaction object, wherein a stage is determined based on one or more interactions between the tenant and the third-party ([Para 0051], Agarwal), the interactions associated with the input potential transaction object (In para 0021 Wu describes predicative features, Wu states “item-related purchase criteria include category popularity” and “Category popularity considers what percentage of the item listings within a particular category are historically sold.” Examiner reads category popularity as a feature indicating a category where the information regarding historical sells describes a stage of the potential transaction object, the stage being whether the item was sold or not.).

Regarding Claim 12
Agarwal in view of Wu and Sethi discloses: The method of claim 1, further comprising: selecting recommendations of input potential transaction objects based on the ranking, the recommendations corresponding to input potential transaction objects with high scores  (In para 00034, Wu states “the calculation of confidence or probability scores computed by the model to rank a set of items. Hence, a user can enter a search result and receive a set of results ranked according to each item's probably of conversion (e.g., sale).” Examiner reads the search results as recommendations based on a ranking of the item and their scores); determining aggregate information for the selected recommendations based on the scores of the input potential transaction objects corresponding to the selected recommendations (In para 0061 Sethi states “The ranking and prioritizing for customers can alter natively or additionally be derived by revenue interests of the operator/provider.” Examiner interprets revenue as aggregate information based on the ranking for customers (i.e. recommendations)); and sending the aggregate information to the client device of the tenant ([Para 0033], Agarwal “The multi-tenant data analysis system 100 ranks the recommendations based on various criteria and selects one or more recommendations for presenting to the user.”).

Regarding Claim 15
           Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the predictor model is a first predictor model, the method further comprising: training a second predictor model based on stored historical data of a second tenant ([Para 0038, 0071, and Fig 1] “The data analysis system 100 trains a machine learning model with features based on the various factors described herein. The data analysis system 100 provides training data for machine learning model based on past user actions.” Examiner interprets a Multi-tenants system shown in Fig 1 as comprising a second tenant.).

Regarding Claim 18
 (CLAIM 18 IS A PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 12 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein the ranked set of input potential transaction objects are ranked such that an expected amount of revenue of the enterprise is maximized ([Para 0091], Sethi “In certain embodiments, the ranking strategy can be based on maximizing revenue, wherein the products that in part generate the most revenue for the conversion are positioned towards the top of the results list.”) at an end of a time interval ([Para 0061], Sethi “If operator/ provider revenue is important, then ranking and prioritizing may include assessments based on market time prior to sale completion in each instance, pricing and favorability for sale close, features of respective items and impact to sale consummation, and similar matters.” Examiner interprets the market time prior to sale completion as an end of a time interval.).

Regarding Claim 23
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein ranking further comprises: comparing a plurality of combinations of input potential transaction objects that are associated with potential transactions that can be acted upon within a time interval ([Para 0061], Sethi “In order to maximize revenue generation for the operator/provider, select revenue values are attributable to certain sale items versus other items. Other variations of revenue models can be implemented, as well. If operator/ provider revenue is important, then ranking and prioritizing may include assessments based on market time prior to sale completion in each instance, pricing and favorability for sale close, features of respective items and impact to sale consummation, and similar matters”); and recommending a combination of the plurality of combinations based on the comparison ([Para 0061], Sethi “These variations are possible through varied weighting of predictive measures and other specifics of items presented to customers.”).

Regarding Claim 24
Agarwal in view of Wu and Sethi discloses: The method of claim 1, wherein a recommended action is recommended to be performed within a time interval for a potential transaction object, the recommended action causing the state of the potential transaction object to change, the method further comprising: selecting one or more recommended actions responsive to determining that the state changes of corresponding input potential transaction objects caused by the one or more recommended actions maximize an aggregate value of the set of input potential transactions at the end of the time interval.

Claim 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20160307210) in view of Wu (U.S 20110004509), Sethi (U.S 20120143861), and Frazer (US 20100049538).

Regarding Claim 7
Agarwal in view of Wu and Sethi discloses the method of claim 1.
Agarwal in view of Wu and Sethi does not explcilty disclose: wherein the set of features comprises a feature indicating a time since the last update was performed on the object.
However, Frazer discloses in the same field of endeavor: wherein the set of features comprises a feature indicating a time since the last update was performed on the object (In para 0056, Frazer states “The scorecards take into account previous transaction information (in the form of recency and frequency attributes), as well as seasonal information. This information is often very rich and predictive of future behavior.” Examiner reads recency information as a time since a last update was performed. Examiner also interprets transaction information as describing an object being sold.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu with the “Predictive Conversion System and Methods” taught by Sethi with the “Method and Apparatus for Selecting Next Action” taught by Frazer. Doing so allows marketers to gain insight into relationships between the various entities (Para 0043, Frazer).

Regarding Claim 21
statistical information for the ranked set of input potential transaction objects, the statistical information describing an expected amount of revenue of the enterprise at a end of a time interval. (In para 0194, Frazer states “Computed or Indirect product properties are summary properties that can be computed from the transaction data using standard OLAP summarizations, e.g. average product revenue per transaction, total margin in the last one year, average margin percent, etc. Indirect properties of a coarser level product may be computed by aggregating the corresponding properties of its finer level products.” Examiner interprets indirect product properties as statistical information describing an expected amount of revenue at the end of a time interval.)

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20160307210) in view of Wu (U.S 20110004509), Sethi (U.S 20120143861), and Fano (US 8645200).

Regarding Claim 9
Agarwal in view of Wu and Sethi disclose: the method of claim 8.
Agarwal in view of Wu and Sethi does not explicitly disclose: wherein the set of features comprises a feature indicating a number of times the category of the object changed in a predetermined time interval.
(In Col 15 line 65, Fano states “The sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale.” Examiner reads percentage of change as a number of times the object changed during a time interval such as a sale.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method “Recommending User actions Based On Collective Intelligence For A Mult-Tenant Data Analysis System” taught by Agarwal with the “Systems and Methods for Predicting Sales of Item Listings” taught by Wu with the “Predictive Conversion System and Methods” taught by Sethi and the “System for individualized customer interaction” taught by Fano. Doing so can estimate purchases for the product category in a pre-determined period (Col 3 Line 51, Fano).

Regarding Claim 10
Agarwal in view of Wu, Sethi, and Fano discloses: The method of claim 8, wherein the set of features comprises a feature indicating a number of days since the input potential transaction object was in the category (In col 11 line 47, Fon states “The replenishment interval at t.sup.j may include the number of days at t.sup.j since a product category p.sub.i was acquired” Examiner reads this as a number of days which corresponds the duration of a product or object in a category).

Regarding Claim 11
Agarwal in view of Wu, Sethi, and Fano discloses: wherein the set of features comprises a feature indicating a number of days spent by the object in each category (In col 15 Line 18, Fano states “training module 232 may examine a customer's acquisition behavior with respect to a particular product category during three time periods: pre-sale, sale, and post-sale.” Examiner reads training module 232 as indicating a time period for which a product/object in a category can remain while under a sale).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                             


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121